In this case John T. Wright was summoned to attend before Justice of the Peace John D. Clark and disobeyed the summons, whereupon the justice issued an attachment against Wright on the day of trial.
It was issued under the Act of Md., 1791, ch. 68, sec. 8,* returnable before the Circuit Court now in session.
John T. Wright was brought before the Court by John W. Dexter, the constable to whom the attachment was directed.
Mr. Bradley, attorney for the Corporation, said it was exceedingly desirable that the Court should make a decision *237with reference to the present case that would settle the point, as many witnesses summoned to give testimony before the justices had refused to attend, under the idea that they were not legally bound to obey the summons.
The Honorable Judges Morsell and Dunlop concurred in the opinion expressed at the bar, that the practice should be established, and witnesses should know that it was their duty to yield obedience to the summons of the constituted authorities.
The Court concurred in these remarks, fined the witness one dollar, and required him to pay the costs of the attachment.

1791, ch. 68, sec. 8: Where witnesses do not attend according to summons, the justioe before whom such witness ought 'to have attended shall enforce obedience to his process by attachment of contempt, to be returnable before the justices of the next county court, who shall take cognizance thereof and shall at their discretion fine the offender any sum not exceeding 20s. current money for every such offence, to be applied towards the county charge., Herty’s Laws of Md., vol. I, p. 488; Thompson’s Digest, 260.